

Exhibit 10.1
TENTH AMENDMENT TO
UNCOMMITTED CREDIT AGREEMENT
This TENTH AMENDMENT TO UNCOMMITTED CREDIT AGREEMENT (this “Tenth Amendment”)
dated as of March 20, 2018 is among A-MARK PRECIOUS METALS, INC., a Delaware
corporation (the “Borrower”), the undersigned Lenders and COÖPERATIEVE RABOBANK
U.A., NEW YORK BRANCH, as Administrative Agent (the “Agent”). Capitalized terms
used herein and not otherwise defined herein shall have the meanings given to
them in the Credit Agreement (as defined below).
W I T N E S S E T H:
WHEREAS, the Borrower, the Lenders and the Administrative Agent are parties to
the Uncommitted Credit Agreement dated as of March 31, 2016 (as amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”);
and
WHEREAS, the Borrower has requested certain amendments to the Credit Agreement,
and the Lenders and the Administrative Agent are willing to agree to such
amendments on the terms and conditions set forth herein.
NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:
SECTION 1.Amendments to Credit Agreement.
Effective upon the occurrence of the Effective Date (as defined in Section 2
below), the Credit Agreement is hereby amended as follows:
(a)    Section 1.1 is amended as follows:
(i)    The definition of “Benefit Plan” is inserted in its appropriate
alphabetical place as follows:
““Benefit Plan” means any of (a) an “employee benefit plan” (as defined in
ERISA) that is subject to Title I and/or IV of ERISA, (b) a “plan” as defined in
Section 4975 of the Code or (c) any Person whose assets include (for purposes of
ERISA Section 3(42) or otherwise for purposes of Title I of ERISA or Section
4975 of the Code) the assets of any such “employee benefit plan” or “plan”.”


(ii)    The definition of “Eligible Supplier Advance” is amended and restated in
its entirety as follows:


Tenth Amendment to Credit Agreement

--------------------------------------------------------------------------------




““Eligible Supplier Advance” means, at any date of calculation thereof, the
funds (or the Market Value of Precious Metals) advanced by the Borrower within
the previous ten (10) Business Days to any Approved Counterparty in payment for
Precious Metals which are in the process of shipment or which have been received
by the Borrower at an Approved Depository but which have not yet been assayed or
certified by the Borrower, provided that upon receipt by the Borrower of such
Precious Metals or upon such assaying or certification, as applicable, such
Precious Metals shall be Assigned Material, Domestic Confirmed Material or
Assigned Material – Unassigned Hedge, provided, further that the aggregate total
amount of Eligible Supplier Advances made to each Approved Counterparty that are
included in the Borrowing Base at any one time (before giving effect to the
applicable advance rate) when added to all Eligible Trade Receivables owing by
such Approved Counterparty (and its Affiliates) which are included in the
Borrowing Base at such time (before giving effect to the applicable advance
rate), shall not exceed the amount set forth across from such Approved
Counterparty's name on Schedule 1.1A hereto, provided, further that the
aggregate amount of Eligible Supplier Advances included in the Borrowing Base at
any time (other than Eligible Supplier Advances made to the U.S. Mint) shall not
exceed $17,000,000 (before giving effect to the applicable advances rate).
Negative balances in Open Spot Deferred Positions on the books of the Borrower
shall in no event be netted against Eligible Supplier Advances made to the U.S.
Mint.”
(iii)    The definition of “Intercreditor Agreement” is amended and restated in
its entirety as follows:
““Intercreditor Agreement” means, as applicable, (i) the Amended and Restated
Intercreditor Agreement dated as of January 22, 2018, between the Administrative
Agent and Mitsubishi International Corporation, as amended, restated, amended
and restated, supplemented or otherwise modified from time to time (together
with any letter agreement under clause (iii) below, the “Mitsubishi
Intercreditor”), (ii) an Intercreditor Agreement dated on or after March 20,
2018 (substantially similar in form and substance to the Mitsubishi
Intercreditor) between the Administrative Agent and Natixis, New York Branch (or
any of its Affiliates), as amended, restated, amended and restated, supplemented
or otherwise modified from time to time (together with any letter agreement
under clause (iii) below, the “Natixis Intercreditor”) and/or (iii) any letter
agreement among the Administrative Agent, Mitsubishi International Corporation
and Natixis, New York Branch (or any of its Affiliates) as may be necessary for
the combined administration of the Mitsubishi Intercreditor and the Natixis
Intercreditor, as amended, restated, amended and restated, supplemented or
otherwise modified from time to time.”
(iv)    The definition of “Mitsubishi Intercreditor” is inserted in its
appropriate alphabetical place as follows:


2



--------------------------------------------------------------------------------




““Mitsubishi Intercreditor” has the meaning assigned to such term in the
definition of Intercreditor Agreement.”


(v)    The definition of “Natixis Intercreditor” is inserted in its appropriate
alphabetical place as follows:
““Natixis Intercreditor” has the meaning assigned to such term in the definition
of Intercreditor Agreement.”


(vi)    The definition of “Permitted Encumbrances” is amended by (i) deleting at
the end of clause (j), “and”, and (ii) deleting clauses (i) and (k) thereof and
replacing them with new clauses (i), (k) and (l) as set forth below:
“(i) Liens in Specific Collateral, in favor of Persons party to an Intercreditor
Agreement (subject to the terms of such Intercreditor Agreement);”
“(k) Liens in favor of Mitsubishi International Corporation and/or Natixis, New
York Branch (or its applicable Affiliate), pursuant to Permitted Secured Metals
Leases; and
(l) purchase money Liens in favor of The Farmers State Bank encumbering solely
the equipment financed with Indebtedness permitted under Section 6.1(k) and
certain related rights.”
(vii)    The definition of “Permitted Secured Metals Leases” is amended and
restated in its entirety as follows:
““Permitted Secured Metals Leases” means Secured Metals Leases between (i) the
Borrower (as lessee) and Mitsubishi International Corporation (as lessor),
provided, that Mitsubishi International Corporation shall be a party to the
Mitsubishi Intercreditor and (ii) the Borrower and Natixis, New York Branch (or
its Affiliate) (as lessor), provided, that Natixis, New York Branch (or its
applicable Affiliate) shall be a party to the Natixis Intercreditor (in its
capacity as a metals lessor).”


(viii)    The definition of “PTE” is inserted in its appropriate alphabetical
place as follows:
““PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.”
(ix)    The definition of “Revolving Credit Maturity Date” is amended and
restated in its entirety as follows:
““Revolving Credit Maturity Date” means March 29, 2019.”


3



--------------------------------------------------------------------------------




(x)    The definition of “Secured Metal Leases” is amended by deleting clause
(ii) thereof and replacing it with the following new clause (ii):
“(ii) the Borrower is obligated to return to such Person on the stated maturity
date of the applicable lease (a) the Leased Metal, (b) an equivalent quantity of
metal of the same type, grade and quality, and/or (c) all proceeds from any sale
of the Leased Metal.”


(xi)    The definition of “Specific Collateral” is amended and restated in its
entirety as follows:


“Specific Collateral” has the meaning given to such term in any Intercreditor
Agreement, as applicable.


(xii) The definition of “Specific Debt” is amended and restated in its entirety
as follows:


“Specific Debt” has the meaning given to such term in any Intercreditor
Agreement, as applicable.




(b)    Section 5.1 is amended by (i) deleting at the end of clause (k) thereof,
“and”, (ii) deleting at the end of clause (l) thereof “.” and replacing it with
“: and”, and (iii) inserting the following new clause (m) after clause (l):


“(m) as soon as available and in any event no later than the tenth Business Day
of each month, a Borrowing Base Certificate prepared as of the last Business Day
of the immediately preceding month (such last Business Day of each immediately
preceding month, a “Monthly Report Date”), together with a reconciliation of
inventory reported on such Borrowing Base Certificate to inventory reported on
the monthly financial statements delivered as of such Monthly Reporting Date
pursuant to Section 5.1(b).”


(c)    Section 6.1 is amended by (i) deleting in clause (f) the reference to
“the Intercreditor Agreement” and replacing it with “an Intercreditor
Agreement”, (ii) deleting at the end of clause (i) “and”, (iii) deleting at the
end of clause (j) “.” and replacing it with “; and” and (iv) inserting new
clause (k) after clause (j) as follows:


“(k) Indebtedness of AM&ST Associates, LLC, Silver Towne LP and the Borrower in
an aggregate principal amount not to exceed $750,000 incurred for the purpose of
acquiring equipment.”


4



--------------------------------------------------------------------------------






(d)     Section 9.12 is amended and restated in its entirety as follows:
“9.12 Intercreditor Agreement. Each Lender hereby authorizes the Administrative
Agent to enter into each Intercreditor Agreement on its behalf and agrees to be
bound by the terms thereof, and hereby agrees that the terms thereof do not
constitute a release of Collateral or subordination of Liens for the purpose of
Section 10.2(b).”
(e)    Section 10.2(d) is amended by deleting clause (ii) in the first sentence
thereof and replacing it as follows:


“(ii) no Intercreditor Agreement shall be amended, modified or waived without
the written consent of the Administrative Agent and the Required Lenders,
provided, that this clause (ii) shall not limit or impair the effect of Section
5 of the Tenth Amendment to Uncommitted Credit Agreement dated as of March 20,
2018 among the Borrower, the Lenders and the Administrative Agent.”


(f)    New Section 11 is inserted after Section 10.22 as follows:
“SECTION 11. CERTAIN ERISA MATTERS.
(a)    Each Lender (x) represents and warrants, as of the date such Person
became a Lender party hereto, to, and (y) covenants, from the date such Person
became a Lender party hereto to the date such Person ceases being a Lender party
hereto, for the benefit of, the Administrative Agent and its Affiliates, and
not, for the avoidance of doubt, to or for the benefit of the Borrower, that at
least one of the following is and will be true:
(i)    such Lender is not using “plan assets” (within the meaning of 29 CFR §
2510.3-101, as modified by Section 3(42) of ERISA) of one or more Benefit Plans
in connection with the Loans or the Revolving Line Portions,
(ii)    the transaction exemption set forth in one or more PTEs, such as PTE
84-14 (a class exemption for certain transactions determined by independent
qualified professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Revolving Line Portions and this Agreement,
(iii)    (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (B)
such Qualified Professional Asset Manager made the investment decision on behalf
of such Lender to enter


5



--------------------------------------------------------------------------------




into, participate in, administer and perform the Loans, the Revolving Line
Portions and this Agreement, (C) the entrance into, participation in,
administration of and performance of the Loans, the Revolving Line Portions and
this Agreement satisfies the requirements of sub-sections (b) through (g) of
Part I of PTE 84-14 and (D) to the best knowledge of such Lender, the
requirements of subsection (a) of Part I of PTE 84-14 are satisfied with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Revolving Line Portions and this Agreement, or
(iv)    such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.
(b)    In addition, unless sub-clause (i) in the immediately preceding clause
(a) is true with respect to a Lender or such Lender has not provided another
representation, warranty and covenant as provided in sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and (y)
covenants, from the date such Person became a Lender party hereto to the date
such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent and its Affiliates, and not, for the avoidance of doubt, to
or for the benefit of the Borrower, that:
(i)    none of the Administrative Agent or any of its Affiliates is a fiduciary
with respect to the assets of such Lender (including in connection with the
reservation or exercise of any rights by the Administrative Agent under this
Agreement, any Loan Document or any documents related to hereto or thereto),
(ii)    the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Revolving Line Portions and this Agreement is
independent (within the meaning of 29 CFR § 2510.3-21) and is a bank, an
insurance carrier, an investment adviser, a broker-dealer or other person that
holds, or has under management or control, total assets of at least $50 million,
in each case as described in 29 CFR § 2510.3-21(c)(1)(i)(A)-(E),
(iii)    the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Revolving Line Portions and this Agreement is
capable of evaluating investment risks independently, both in general and with
regard to particular transactions and investment strategies (including in
respect of the Obligations),
(iv)    the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Revolving Line Portions and this Agreement is a
fiduciary under ERISA or the Code, or both, with respect to the Loans, the
Revolving Line Portions and this Agreement and is


6



--------------------------------------------------------------------------------




responsible for exercising independent judgment in evaluating the transactions
hereunder, and
(v)    no fee or other compensation is being paid directly to the Administrative
Agent or any of its Affiliates for investment advice (as opposed to other
services) in connection with the Loans, the Revolving Line Portions or this
Agreement.
(c)    The Administrative Agent hereby informs the Lenders that it is not
undertaking to provide impartial investment advice, or to give advice in a
fiduciary capacity, in connection with the transactions contemplated hereby, and
that the Administrative Agent has a financial interest in the transactions
contemplated hereby in that the Administrative Agent or an Affiliate thereof (i)
may receive interest or other payments with respect to the Loans, the Revolving
Line Portions and this Agreement, (ii) may recognize a gain if it extended the
Loans or the Revolving Line Portions for an amount less than the amount being
paid for an interest in the Loans or the Revolving Line Portions by such Lender
or (iii) may receive fees or other payments in connection with the transactions
contemplated hereby, the Loan Documents or otherwise, including structuring
fees, commitment fees, arrangement fees, facility fees, upfront fees,
underwriting fees, ticking fees, agency fees, administrative agent or collateral
agent fees, utilization fees, minimum usage fees, letter of credit fees,
fronting fees, deal-away or alternate transaction fees, amendment fees,
processing fees, term out premiums, banker’s acceptance fees, breakage or other
early termination fees or fees similar to the foregoing.”
   
SECTION 2.    Effectiveness of Amendment.
This Tenth Amendment shall become effective on the date (the “Effective Date”)
on which (a) the Administrative Agent shall have received:
(i)    this Tenth Amendment duly executed by each of the Borrower, the Lenders
and the Administrative Agent;
(ii)    the consent of Mitsubishi International Corporation to the amendment in
Section 1(a)(i) above, in respect of its effect on the “Borrowing Base” as
defined in the Mitsubishi Intercreditor (as defined after giving effect to this
Tenth Amendment);
(iii)    (A) for the account of each Lender, (x) an amount equal to 0.125% of
its Revolving Line Portion in effect immediately prior to the Effective Date and
(y) to the extent that such Lender’s Revolving Line Portion immediately after
giving effect to the Effective Date shall exceed its Revolving Line Portion
under clause (x) above, an amount equal to 0.200% of such excess, provided, that
for purposes of this clause (iii), Rabobank’s Revolving Line Portion shall be
calculated without regard to the Temporary Increase Amount (as defined below)
and (B) for the sole account of the Administrative Agent, such fees required


7



--------------------------------------------------------------------------------




to be paid on the Effective Date as agreed between the Borrower and the
Administrative Agent; and
(iv)    such corporate authorization documents and opinions of counsel as the
Required Lenders shall require; and
(b)    the “Temporary Increase Termination Date” (as defined in the Ninth
Amendment to Uncommitted Credit Agreement dated as of January 26, 2018 among the
Borrower, the Lenders party thereto and the Administrative Agent (the “Ninth
Amendment”)) shall have occurred, and the requirements of Section 2(b)(ii) of
the Ninth Amendment shall have been satisfied.
SECTION 3.    Temporary Increase of Revolving Line Portion of Rabobank.
(i)Rabobank (the “Temporary Increasing Lender”) has agreed to consider
temporarily increasing its Revolving Line Portion as governed by the Credit
Agreement, on the terms and subject to the conditions set forth herein and
therein. At any time during the period from and after the Effective Date (as
defined in Section 2 above) through but not including April 29, 2018, the
Temporary Increasing Lender shall have the right, in its sole and absolute
discretion (without any obligation to do so), upon one (1) Business Day prior
notice to the Borrower and each Lender, to temporarily increase its Revolving
Line Portion by $15,000,000 (the “Temporary Increase Amount”). After giving
effect to such increase through and including April 30, 2018 (the “Temporary
Increase Termination Date”), the Temporary Increasing Lender’s Revolving Line
Portion shall include the Temporary Increase Amount, notwithstanding the amount
of its Revolving Line Portion as set forth in the Credit Agreement or any other
Loan Document or any amendment thereto, provided, that the Temporary Increasing
Lender’s Revolving Line Portion (inclusive of the Temporary Increase Amount)
shall be subject to any reduction (or termination) thereof in accordance with
the terms of the Credit Agreement.
(ii)Each of the Temporary Increasing Lender and the other Lenders (each of the
other Lenders, the “Non Increasing Lenders”) hereby further agrees as follows:
(iii)(x) The Temporary Increasing Lender shall pay to the Administrative Agent
on the date on which (if any) the Temporary Increasing Lender shall increase its
Revolving Line Portion by the Temporary Increase Amount (the “Temporary Increase
Effective Date”), in immediately available funds, an amount equal to the amount,
if any, by which such Temporary Increasing Lender’s Pro Rata Share (determined
after giving effect to the increase of the Temporary Increasing Lender’s
Revolving Line Portion pursuant to clause (a) above) of the aggregate principal
amount of the Revolving Credit Loans and Bridge Loans to be outstanding
immediately upon the Temporary Increase Effective Date exceeds the aggregate
principal amount of Revolving Credit Loans and Bridge Loans owing to the
Temporary Increasing Lender immediately prior to the Temporary Increase
Effective Date. Such amount paid by the Temporary Increasing Lender shall be
deemed the purchase price for the acquisition by the Temporary Increasing Lender
of such additional amount of Loans from the Non


8



--------------------------------------------------------------------------------




Increasing Lenders. The Administrative Agent shall distribute such amounts as
received from the Temporary Increasing Lender as may be necessary so that the
Loans are held by the Temporary Increasing Lender and Non Increasing Lenders in
accordance with their respective Pro Rata Shares (determined after giving effect
to the increase of the Temporary Increasing Lender’s Revolving Line Portion
pursuant to clause (a) above).
(y)    Each Non Increasing Lender which receives a payment in connection with
clause (x) above shall be deemed to have sold and assigned to the Temporary
Increasing Lender, without recourse to such Non Increasing Lender, and the
Temporary Increasing Lender shall be deemed to have purchased and assumed
without recourse to the Non Increasing Lenders, Loans in amounts such that after
giving effect thereto each Lender shall hold Loans in accordance with its Pro
Rata Share (determined after giving effect to the adjustment of Pro Rata Shares
pursuant to clause (x) above).
(iv)(w) On the Temporary Increase Termination Date (provided that the Temporary
Increase Effective Date shall have occurred), the Temporary Increasing Lender’s
Revolving Line Portion shall immediately and automatically (without any further
action) be reduced by an amount equal to the Temporary Increase Amount (without
giving effect to any reduction in Revolving Line Portions which shall have
occurred on or after the Temporary Increase Effective Date). Each Non Increasing
Lender shall pay to the Administrative Agent on the Temporary Increase
Termination Date (provided that the Temporary Increase Effective Date shall have
occurred), in immediately available funds, an amount equal to the amount, if
any, by which such Non Increasing Lender’s Pro Rata Share (determined after
giving effect to the reduction of the Temporary Increasing Lender’s Revolving
Line Portion pursuant to this clause (w)) of the aggregate principal amount of
the Revolving Credit Loans and Bridge Loans to be outstanding immediately upon
the Temporary Increase Termination Date exceeds the aggregate principal amount
of Revolving Credit Loans and Bridge Loans owing to such Non Increasing Lender
immediately prior to the Temporary Increase Termination Date, provided, that in
no event shall any Non Increasing Lender have any obligation to fund amounts
which would cause its Loans to exceed its Revolving Line Portion. Such amount
paid by each Non Increasing Lender shall be deemed the purchase price for the
acquisition by such Non Increasing Lender of such additional amount of Loans
from the Temporary Increasing Lender. The Administrative Agent shall distribute
such amounts as received from the Non Increasing Lenders as may be necessary so
that the Loans are held by the Temporary Increasing Lender and Non Increasing
Lenders in accordance with their respective Pro Rata Shares (determined after
giving effect to the reduction of the Temporary Increasing Lender’s Revolving
Line Portion pursuant to this clause (w)).
(x)    On the Temporary Increase Termination Date (provided that the Temporary
Increase Effective Date shall have occurred), the Temporary Increasing Lender
shall be deemed to have sold and assigned, without recourse to the Temporary
Increasing Lender, and each Non Increasing Lender shall be deemed to have
purchased


9



--------------------------------------------------------------------------------




and assumed without recourse to the Temporary Increasing Lender, Loans in
amounts such that after giving effect thereto each Lender shall hold Loans in
accordance with its Pro Rata Share (determined after giving effect to the
adjustment of Pro Rata Shares pursuant to clause (w) above).
(y)    If the aggregate Credit Extensions shall exceed the total Revolving Line
Portions after giving effect to the reduction set forth in clause (w) above, the
Borrower shall immediately repay Loans in an amount sufficient to eliminate such
excess, together with any fees required under Section 2.13 of the Credit
Agreement.
(z) At all times prior to April 30, 2018, any increase in the Revolving Line
Portions under Section 2.19 of the Credit Agreement shall not be permitted,
provided, that this clause (z) shall not restrict the Borrower from commencing
the process of obtaining such an increase, so long as such increase shall not be
effective prior to April 30, 2018.


SECTION 4.    Increasing/Decreasing Lender Provisions.
(a)    Subject to the occurrence of the Effective Date, as of April 2, 2018 (the
“Reduction/Reallocation Date”), subject to any permanent changes in Revolving
Line Portions (by assignment or otherwise) after the Effective Date (through and
including the Reduction/Reallocation Date), each Lender shall have a Revolving
Line Portion in the amount set forth on Annex I hereto (notwithstanding the
Revolving Line Portions set forth on the signature pages to the Credit
Agreement, any amendment thereto or otherwise) and (i) the Administrative Agent
shall distribute such amounts paid by Macquarie Bank Limited (the “Increasing
Lender”) under clause (b) below (which shall not be subject to the sharing
provisions under the Credit Agreement or the other Loan Documents) to Natixis,
New York Branch (“Natixis” and, in such capacity, a “Decreasing Lender”) and
Rabobank (in such capacity, a “Decreasing Lender” and together with Natixis, the
“Decreasing Lenders”), in amounts such that after giving thereto, when taken
together with the repayments (if any) by the Borrower under clause (ii) below
and the reallocation pursuant to clause (iii) below, each of the Decreasing
Lenders shall have Loans in their Pro Rata Shares (after giving effect to the
Reduction/Reallocation Date), (ii) the Borrower shall repay Loans as necessary
to each Decreasing Lender (which shall not be subject to the sharing provisions
under the Credit Agreement or the other Loan Documents), in an amount such that
after giving effect thereto (and the distributions under clause (i) above and
the reallocation pursuant to clause (iii) below), such Decreasing Lender shall
hold Loans in its Pro Rata Share (after giving effect to the
Reduction/Reallocation Date) and (iii) the Administrative Agent shall otherwise
reallocate outstanding Loans among the Lenders as necessary such that after
giving effect thereto, each Lender shall have outstanding Loans in accordance
with its Pro Rata Share (after giving effect to the Reduction/Reallocation
Date). The Increasing Lender and each other Lender which acquires Loans pursuant
to the foregoing hereby agrees that in connection with such distribution and
reallocation it shall be deemed to have purchased by


10



--------------------------------------------------------------------------------




assignment (without recourse) from the Decreasing Lenders and other Lenders (as
applicable) such amounts as necessary to effect the distribution and
reallocation set forth above (and under clause (b) below). Each of the
Decreasing Lenders and each other Lender whose outstanding Loans are reduced
pursuant to the foregoing hereby agrees that in connection with such
distribution and reallocation it shall be deemed to have sold by assignment
(without recourse) to the Increasing Lender and other Lenders, as applicable,
such amounts as necessary to effect the distribution and reallocation set forth
above (and under clause (b) below).
(b)    The Increasing Lender and each other Lender which shall acquire Loans
pursuant to the foregoing, shall pay to the Administrative Agent on the
Reduction/Reallocation Date, in immediately available funds, an amount equal to
the amount by which the Increasing Lender’s and such other Lender’s Pro Rata
Share (determined after giving effect to the adjustment of the Revolving Line
Portions pursuant to this Tenth Amendment (on the Reduction/Reallocation Date),
including the increase of the Increasing Lender’s Revolving Line Portion and the
decrease of the Decreasing Lenders’ Revolving Line Portions) of the aggregate
principal amount of the Loans to be outstanding immediately upon the
Reduction/Reallocation Date exceeds the aggregate principal amount of Loans
owing to the Increasing Lender and such other applicable Lender immediately
prior to the Reduction/Reallocation Date, provided, that in no event shall any
Lender have any obligation to fund amounts which would cause its Loans to exceed
its Revolving Line Portion. Such amount paid by the Increasing Lender and such
other applicable Lenders shall be deemed the purchase price for the acquisition
by the Increasing Lender and such other Lenders of such additional amount of
Loans from the Decreasing Lenders and other Lenders, as applicable.
(c)    The Borrower hereby agrees that, in connection with the distribution,
purchases and reallocation set forth above, the Borrower shall compensate each
Lender for any loss, cost or expense attributable to such distribution,
purchases and reallocation as required by Section 2.13 of the Credit Agreement.


SECTION 5.    Intercreditor Agreement. The Lenders hereby consent to: (i) the
Administrative Agent and Natixis, New York Branch (or its applicable Affiliate)
entering into the Natixis Intercreditor (as defined after giving effect to this
Tenth Amendment) without the need for any further consent, approval or action by
the Lenders; and (ii) the Administrative Agent, Mitsubishi International
Corporation and Natixis, New York Branch (or its applicable Affiliate) entering
into any letter agreement as contemplated under clause (iii) of the definition
of Intercreditor Agreement (as defined after giving effect to this Tenth
Amendment) with the consent of the Required Lenders.
SECTION 6.    Effect of Amendment; Ratification; Representations; etc.
(a)    On and after the Effective Date, this Tenth Amendment shall be a part of
the Credit Agreement, all references to the Credit Agreement in the Credit
Agreement and the other Loan Documents shall be deemed to refer to the Credit
Agreement as amended by this Tenth


11



--------------------------------------------------------------------------------




Amendment, and the term “this Agreement”, and the words “hereof”, “herein”,
“hereunder” and words of similar import, as used in the Credit Agreement, shall
mean the Credit Agreement as amended hereby.
(b)    Except as expressly set forth herein, this Tenth Amendment shall not
constitute an amendment, waiver or consent with respect to any provision of the
Credit Agreement and the Credit Agreement is hereby ratified, approved and
confirmed in all respects and remains in full force and effect.
(c)    In order to induce the Administrative Agent and the Lenders to enter into
this Tenth Amendment, the Borrower represents and warrants to the Administrative
Agent and the Lenders that before and after giving effect to the execution and
delivery of this Tenth Amendment:
(i)the representations and warranties of the Borrower set forth in the Credit
Agreement and in the other Loan Documents are true and correct in all material
respects as if made on and as of the date hereof, except for those
representations and warranties that by their terms were made as of a specified
date which were true and correct on and as of such date; and
(ii)no Default or Event of Default has occurred and is continuing.
(d)    The Borrower hereby acknowledges and agrees that after giving effect to
this Tenth Amendment, (i) the Security Agreement, the Canadian Security
Agreement, the German Security Agreement and the liens and security interests
granted thereunder shall remain in full force and effect, shall continue without
interruption as security for the Obligations and shall not be impaired or
limited hereby and (ii) the other Security Documents executed by it shall remain
in full force and effect, shall continue without interruption and shall not be
impaired or limited hereby.
(e)    This Tenth Amendment shall be a Loan Document.


SECTION 7.    Counterparts.
This Tenth Amendment may be executed by one or more of the parties to this Tenth
Amendment on any number of separate counterparts (including by facsimile or
email transmission of signature pages hereto), and all of said counterparts
taken together shall be deemed to constitute one and the same agreement. A set
of the copies of this Tenth Amendment signed by all the parties shall be lodged
with the Borrower and the Administrative Agent.
SECTION 8.    Severability.
Any provision of this Tenth Amendment which is prohibited or unenforceable in
any jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or


12



--------------------------------------------------------------------------------




unenforceability without invalidating the remaining provisions hereof, and any
such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.
SECTION 9.    GOVERNING LAW.
THIS TENTH AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER
SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAWS
OF THE STATE OF NEW YORK.
SECTION 10.    WAIVERS OF JURY TRIAL.
EACH OF THE BORROWER, THE ADMINISTRATIVE AGENT AND THE LENDERS HEREBY
IRREVOCABLY AND UNCONDITIONALLY WAIVE TRIAL BY JURY IN ANY LEGAL ACTION OR
PROCEEDING RELATING TO THIS TENTH AMENDMENT AND FOR ANY COUNTERCLAIM THEREIN.


13



--------------------------------------------------------------------------------








IN WITNESS WHEREOF, the parties hereto have caused this Tenth Amendment to be
duly executed as of the day and year first above written.
BORROWER
A-MARK PRECIOUS METALS, INC.


By:_______________________
Name:
Title:




















Signature Page to Tenth Amendment to Uncommitted Credit Agreement (A-Mark
Precious Metals, Inc.)

--------------------------------------------------------------------------------







ADMINISTRATIVE AGENT AND LENDERS


COÖPERATIEVE RABOBANK U.A., NEW YORK BRANCH, as Administrative Agent, as a
Lender, the Temporary Increasing Lender (under Section 3) and a Decreasing
Lender (under Section 4)




By: ____________________________
Name:
Title:




By: ____________________________
Name:
Title:




Signature Page to Tenth Amendment to Uncommitted Credit Agreement (A-Mark
Precious Metals, Inc.)

--------------------------------------------------------------------------------







 
BROWN BROTHERS HARRIMAN & CO., as a Lender and a Non Increasing Lender (under
Section 3)
 
By:                         Name: 
   Title:
 












Signature Page to Tenth Amendment to Uncommitted Credit Agreement (A-Mark
Precious Metals, Inc.)

--------------------------------------------------------------------------------







 
NATIXIS, NEW YORK BRANCH, as a Lender, a Non Increasing Lender (under Section 3)
and a Decreasing Lender (under Section 4)
 
By:                         Name: 
   Title:


By:                         Name: 
   Title:
 














Signature Page to Tenth Amendment to Uncommitted Credit Agreement (A-Mark
Precious Metals, Inc.)

--------------------------------------------------------------------------------









 
BANK HAPOALIM B.M., as a Lender and a Non Increasing Lender (under Section 3)
 
By:                         Name: 
   Title:


By:                         Name: 
   Title:
 














Signature Page to Tenth Amendment to Uncommitted Credit Agreement (A-Mark
Precious Metals, Inc.)

--------------------------------------------------------------------------------








MACQUARIE BANK LIMITED, as a Lender, a Non Increasing Lender (under Section 3)
and the Increasing Lender (under Section 4)






By: ________________________________
Name:
Title:




By: ________________________________
Name:
Title:


POA#__________________________





--------------------------------------------------------------------------------







Annex I to Tenth Amendment


LENDERS AND REVOLVING LINE PORTIONS1 




Lender
Increase
(decrease)
Revolving
Line Portion
Pro Rata Share (as of the Reduction / Reallocation Date) giving effect to the
Temporary Increase Amount
Pro Rata Share (as of the Reduction / Reallocation Date) without giving effect
to the Temporary Increase Amount 
 
 
 
 
 
Coöperatieve Rabobank U.A., New York Branch
$
(15,000,000
)
$64,000,000
 (plus the Temporary Increase Amount, if and to the extent in effect)


35.1111%
30.4762%
 
 
 
 
 
Brown Brothers Harriman & Co.


$0




$30,000,000


13.3333%
14.2857%
 
 
 
 
 
Natixis, New York Branch


($5,000,000
)


$58,000,000


25.7778%
27.6190%
 
 
 
 
 
Bank Hapoalim B.M.


$0




$23,000,000


10.2222%
10.9524%
 
 
 
 
 
Macquarie Bank Limited


$5,000,000


$
35,000,000


15.5556%
16.6667%






===========


===========


==========


===========
Total:


($15,000,000
)
$210,000,000
 (plus the Temporary Increase Amount, if and to the extent in effect)


100.000%
100.000%









